     Case 1:20-cv-00440-NONE-EPG Document 11-2 Filed 05/20/20 Page 1 of 4

 1   Mark E. Ellis - 127159
     Lawrence K. Iglesias - 303700
 2   ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 400
 3   Sacramento, CA 95815
     Tel:(916)283-8820
 4   Fax:(916)283-8821
     mellis@eliislawgrp.com
 5   1i~lesias(a~ellislaw~rp.com

 6   KLEIN MOYNIHAN TURCO LLP
     Evan King (P~o Hac Vice Forthcoming)
 7   450 Seventh Avenue,40th Floor
 8   New York, New York 10123
     TEL: 212-246-0900
 9   FAX: 212-216-9559
     eking@kleinmoynihan.com
10

11 ~ Attorneys for Defendant SCHOOLADVISOR,LLC DBA DEGREESEARCH.ORG

12

13
                                  UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15
     EDWARDO MLTNOZ,Individually and on             I Case No.: 1:20-CV-00440-NONE-EPG
16   behalf of ail others similarly situated,
                                                    [PROPOSED] ORDER GRANTING
17          Plaintiff,                              SECOND STIPULATION TO EXTEND
                                                    TIME TO RESPOND TO THE
18   v.                                             COMPLAINT
19   SCHOOLADVISOR,LLC dfb/a                         Complaint Served:        April 2,2020
     DEGREESEARCH.ORG,aDelaware limited              Current Response Date:   May 21,2020
20   liability company,                              New Response Date:       June 19, 2020
21          Defendant.
22

23

24

25

26

27

2$
                                                 -1-
                         [PROPOSED]ORDER GRANTING TIME TO RESPOND TO COMPLAINT
        Case 1:20-cv-00440-NONE-EPG Document 11-2 Filed 05/20/20 Page 2 of 4

  1              The Court, having considered the second stipulation filed by Plaintiff Edwardo Munoz and
  2     Defendant School Advisor, LLC, d/b/a Degreesearch.org, aDelaware limited liability company, and
  3
        for good cause shown, hereby ORDERS that Defendant's deadline to respond to the complaint is
 4
        extended to and including June 19, 2020.
  5

 6

 7      IT IS SO ORDERED

 8

 9      Dated:                     ,2020
10

11

12                                                  UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19 '~
   i
20

21

22

23

24

25

26

27

28
                                                        - 2-
                             [PROPOSED]ORDER GRANTING TIME TO RESPOND TO COMPLAINT
        Case 1:20-cv-00440-NONE-EPG Document 11-2 Filed 05/20/20 Page 3 of 4

  1                                        CERTIFICATE OF SERVICE
  2             I, Jan Hyde, declare:

  3             I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4      interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

  5     Sacramento, CA 95815.

 6              On May 20, 2020, I served the following documents)on the parties in the within action:

 7                 [PROPOSED]ORDER GRANTING TIME TO RESPOND TO COMPLAINT

 8
                   VIA ELECTRONIC SERVICE: The above-described documents) will be delivered
 9         X       electronically through the Court's ECF/PACER electronic filing system, as stipulated by
                   all parties to constitute personal service, to the following:
10
                   BY MAIL: I am familiar with the business practice for collection and processing of mail
11                 The above-described documents) will be enclosed in a sealed envelope, with first class
                   postage.thereon fully prepaid, and deposited with the United States Pastas Service at
12                 Sacramento, CA on this date, addressed as follows:
                   BY HAND: The above-described document{s) will be placed in a sealed envelope which
13                 will be hand-delivered on this same date by                                   ,addressed as
                   follows:
14                 VIA FACSIMILE: The above-described documents) was transmitted via facsimile from
                   the.fax number shown an the attached facsimile report, at the time shown on the attached
15                 facsimile report, and the attached facsimile report reported no error in transmission and
                   was properly issued from the transmitting facsimile machine, and a copy of same was
16                 mailed, on this same date to the foliowin
                   VIA OVERNIGHT SERVICE: The above-described documents) will be delivered by
17                 overni ht service, to the followin

18
        Richard T. Drury                                      Attorneys for Plaintiff
19 '~   Rebecca Davis                                         EDWARDO MLJNOZ
        Lozeau Drury LLP
20
        1939 Harrison Street
21      Suite 150
        Oakland, CA 94612
22
        Patrick H. Peluso                                     Attorneys for Plaintiff
23      Taylor T. Smith                                       EDWARDO MLTNOZ
        W000drow &Peluso, LLC
24
        3900 East Mexico Avenue
2S      Suite 300
        Denver, CO 80210
26

27
               I declare under penalty of perjury under the .laws of the United States of America that the
28
                                                        -3-
                             [PROPOSED]ORDER GRANTING TIME TO RESPOND TO COMPLAINT
     Case 1:20-cv-00440-NONE-EPG Document 11-2 Filed 05/20/20 Page 4 of 4

 1
     foregoing is a true and correct statement and that this Certificate was executed on May 20, 2020.
 2
                                                              _~     ,`
 3                                               By
                                                      Jan Hyde
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -4-
                         [PROPOSED]ORDER GRANTING TIME TO RESPOND TO COMPLAINT
